﻿I should like to associate myself with those who have spoken before me on this rostrum in congratulating Mr. von Wechmar, on behalf of the Haitian delegation, upon his election to the presidency of the General Assembly. The success of this session has thus been ensured, by virtue of his great personal qualities, his experience and his dynamic nature. I should not like to let pass this opportunity of expressing to him the satisfaction of my Government at the development of relations between Haiti and the Federal Republic of Germany. I would assure him of the full co-operation of my delegation.
183.	I also wish to acquit myself of the pleasant duty of presenting once again my warm congratulations to our brother from the United Republic of Tanzania, Mr. Salim, who presided with such rare skill and remarkable talent at the thirty-fourth session and three special sessions of the General Assembly.
184.	My delegation wishes to reiterate its gratitude to the Secretary-General for his untiring efforts to make this Organization an active international force, a home of conciliation, justice and peace.
185.	The admission of Saint Vincent and the Grenadines to membership of the Organization fills us with joy. My delegation is happy to convey to its people and Government the wishes of the Haitian Government for a future of peace and prosperity.
186.	I should like to take this opportunity to welcome again the delegation of Zimbabwe and to wish it much success in its participation in the thirty-fifth session.
187.	A period has elapsed between the thirty-fourth session of the General Assembly and the current session of which the best that can be said is that it was not particularly good for international relations: a period in which hopes of peace appear to have grown weaker and new hotbeds of tension have arisen in various parts of the world. The situation in Afghanistan, the Middle East, Indo-China, the Horn of Africa, and the war between Iran and Iraq are causes of deep concern for the international community. The continuing arms race, the widening gap between rich and poor countries, the world economic crisis and its effects on socioeconomic systems: all stress the broad outlines of the work that lies ahead for the thirty-fifth session of the General Assembly. More than any other session, it will have to give the international community new reasons for hope. It should on an urgent basis arrive at a solution of the problems of international peace and security and co-operation among nations. The world expects the Assembly and the United Nations to avert the threat of a third world war and, to that end, to reduce injustice and inequality on this earth, to reduce the numbers of the tortured and the slain and of those suffering from hunger, poverty and ignorance.
188.	The objectives of the Assembly at the present session will be achieved only to the extent that delegations realize the urgent need to halt the arms race, to denounce as inadmissible the policy of the use of force against the territorial integrity and political independence of States, to eliminate centres of poverty in the world by establishing a new international economic order and thus consolidating peace and co-operation among nations.
189.	If at the thirty-fifth session those objectives should fail to be achieved, the world will remain confronted with today's problems as well as with the problems of tomorrow, which may be even more serious. In Kampuchea there will still be an army of occupation and a people which suffers and which aspires to independence. On the outskirts of Middle Eastern cities there will still be a Palestinian Diaspora in quest of a homeland and an Israel on the alert and on a footing of war. The war between Iran and Iraq will become a threat to peace; the racist leaders in southern Africa will continue to practise with impunity and with the help of their allies their policy of apartheid and racial discrimination and the poor countries will become even poorer because they will be affected to a greater degree by the pressures of galloping world-wide inflation, while remaining deprived of the means of escaping from underdevelopment.
190.	During the eleventh special session of the General Assembly, on development and international co-operation, I had the honour of putting forward the views of the Government of Haiti" on the prospects for success of the North-South dialogue, in keeping with the urgent and immediate needs of the developing countries. At the same time the Head of State of Haiti, Mr. Jean-Claude Duvalier, made a statement for the periodical Leaders, which he published under the title "A challenge to the world leaders". The President listed the following development objectives of the third world nations: to create more employment; to become self-sufficient in the production of food; to intensify educational programmes; to improve housing, health and social services; and, for the attainment of those objectives, to give priority to agriculture, industry, tourism, infrastructure and housing.
191.	That approach to the problem, to the extent that it presupposes efforts for development on the part of the countries concerned, would be bolstered by the implementation of a production programme. That approach would make it possible to remove the obstacles to the search for a solution likely to bring to bear on the core of the problem the rational use of international aid. That approach would lend itself to the compromise that it is desirable to envisage during the debates which the Assembly is called upon to resume at the thirty-fifth session on the refinement of the text of the International Development Strategy for the Third United Nations Development Decade.
192.	My delegation is confident that, despite the difficult circumstances prevalent in the world, the reopening of the North-South dialogue is still a sound prospect for a third world ravaged by disease, hunger and ignorance.
193.	In that regard, the President of the World Bank, Mr. Robert McNamara, did not conceal his concern in a speech made last week at the thirty-fifth annual meeting of the Bank and IMF. He stated that 600 million human beings were called on to live in the most absolute poverty until the year 2000. He then made a dramatic appeal to the large share-holders of the Bank, particularly the United States, Japan and the United Kingdom, to increase their assistance. Given those bleak prospects, it would be desirable to prevent the possible consequences for the North and for the South of any delay in moving towards action.
194.	Of course there is the World Bank, but its operational criteria are ill-adapted to the present situation in the developing countries. There are the multilateral economic institutions, but they do not sufficiently meet the special needs of our countries. There are the developed countries, but they in their relations with the South maintain obsolete practices that slow down trade, the financing of projects and the positive applications of science and technology in the service of development.
195.	Apart from that, it is urgent to find a solution to the problems of energy, balance of payments and foreign debt. It is urgent to establish a new international division of labour to facilitate access by the third world to financial markets and to take a step towards reforming the monetary system.
196.	And, since all the problems confronting the world are related, it is difficult not to link the success of the dialogue with a reduction of the arms race. No rich country can devote 1 per cent of its gross national product to international assistance if military expenditures exceed $500 billion.
197.	In the context of those concerns my delegation urges that agreements be concluded that would lead the rich countries not only to freeze and to reduce their military expenditures but also to disarm. The Haitian Government considers it extremely urgent that the General Assembly intensify its negotiations on disarmament, in particular nuclear disarmament. The countries of Latin America have already expressed their interest in the creation of a zone in the subcontinent that would be effectively denuclearized. My Government makes an appeal in the strongest terms to the great Powers that, within the time limits provided for the Second Disarmament Decade, they conclude the current negotiations in a manner satisfactory to all those peoples which hope to see peace and co-operation among nations established on lasting foundations.
198.	The United Nations is the only universal forum charged with ensuring international peace and security and where States, large and small, can unite their efforts with a view to collective action.
199.	Haiti, as a founding Member of the Organization, has always followed the line of conduct of encouraging the establishment of an international order based on peace and co-operation among nations. It is, incidentally, in that spirit that at all times it expresses its desire to live at peace with all the countries of the world, in particular those in its region, while respecting international commitments and the principles of self-determination, non-interference and sovereignty.
200.	With the Dominican Republic, a sister and neighbouring country, our relations have been established under the sign of these principles. The already historic meetings between President Duvalier and President Guzman have led to the conclusion of agreements on co-operation and development, which show the common interests and aspirations of the two peoples and their desire to exist in peace and mutual respect.
201.	My delegation has listened with great pleasure and satisfaction to the lengthy friendly passage that Mr. Emilio Ludovino Fernandez, Minister for Foreign Affairs of the Dominican Republic, devoted to Haiti in his brilliant address. In truth, we could not express better than he what our relations were in the past and what they are today, nor better forecast what they will be tomorrow. We are both certain that between two peoples which wish to live in peace there is room only for co-operation, mutual assistance and understanding.
202.	Haiti contributes to the extent of its means to the strengthening of Latin American participation in international gatherings. Our country brings its solidarity and co-operation to problems affecting our region and considers that its action will only be positive in the global perspective within which those problems may be solved.
203.	We have affirmed our will to establish stable relations with all countries in the world. However, some are con-fronted with situations which threaten world peace and security. My delegation wishes, in this connection, to put forward the views of the Haitian Government.
204.	Concerning the Middle East, the Haitian position was clearly stated last July at the seventh emergency special session on the question of Palestine. A just and durable peace can be found only if the following objectives are achieved: recognition of the right of Israel to exist within secure boundaries accepted by its neighbours; recognition of the right of the Palestinian people to self-determination; acceptance by all the parties to the conflict to renounce the use of force, in particular in Lebanon. The Camp David accords and the peace treaty between Israel and Egypt are important steps towards the peaceful settlement of the conflict.
205.	The situation in Kampuchea and that in Afghanistan are still a source of concern for the world community. Despite General Assembly resolutions 34/22 and ES-6/2 calling for the immediate withdrawal of foreign troops from those countries, those peoples are still suffering from the rigours of war.
206.	Those military interventions endanger the essential principles of balance and peace in the world. They affect the territorial integrity, sovereignty and independence of the nations concerned. For the Haitian Government, they are unacceptable. If there is a situation that prevails in Kampuchea and Afghanistan, only the peoples of those countries are called upon to solve it—and that without foreign interference.
207.	In southern Africa, the independence of Zimbabwe has highlighted the little progress recorded by the international community as regards Namibia and the policy of apartheid in South Africa. The Haitian Government, which bases its foreign policy on respect for historic traditions, the struggle for the total elimination of all forms of colonialism and racial discrimination and the principles of self- determination, freedom and independence, considers it intolerable that South Africa continues to practise apartheid and its acts of aggression against the neighbouring countries and Namibia.
208.	With respect to Namibia, the Haitian Government deplores the delay—attributable to South Africa—in the organization of free elections enabling Namibia's people fully to enjoy its right to self-determination. The problem that remains to be solved is that of South Africa. The international community should increase its pressure against the Government of that country, whose policy obstinately runs counter to history, and in order to make that pressure effective, certain countries must disengage themselves. The support they give that Government in contravention of United Nations resolutions encourages South Africa to perpetuate with impunity a policy that the whole world has condemned.
209.	As regards the taking of hostages in Iran, we express the hope that a solution will be found. In this connection, we already support the initiative taken by the Nordic countries to include on the agenda of the thirty-fifth session the question of the protection of diplomatic and consular missions and representatives.
210.	The ninth session of the Third United Nations Conference on the Law of the Sea concluded its work on 29 August last. We noted with much satisfaction that it concluded with general agreement on the adoption of a convention on the peaceful uses of the resources of the seas and oceans. The Haitian Government is gratified at the happy results of that Conference.
211.	The World Conference on the United Nations Decade for Women unfortunately did not meet our hopes. The Haitian Government considers it, however, of great importance that the General Assembly at its present session should adopt the results of the Copenhagen Conference on the legitimate rights of women. There is much profit to be drawn from that Conference as regards the status of women and the work of UNITAR.
212.	At the eleventh special session of the General Assembly, on development and international co-operation, we stressed the situation of Caribbean migrant workers coming from countries along the cyclone route. In a broad approach to the problem we should understand "migrant workers" as cheap labour imported from the poor countries of the third world to meet the needs of the Christian West. These workers for decades have been making a remarkable contribution to the industrial development of the rich countries. Living as minorities, they are subject to police and security laws where they work, but they have no recourse to justice to defend the rights which barely exist. They have difficulty in securing decent living standards for their families, or educational, health and recreational benefits. In addition, the employer has no obligations. Moreover, since the recession has reduced employment, they are confronted with a deplorable situation where, together with bad treatment and harassment by the police, they are the victims of racism and racial discrimination. These are flagrant violations of the principles contained in the Universal Declaration of Human Rights.
213.	That is why my delegation is gratified to see that the problems of these workers have been included on the agenda of the Third Committee of this Assembly under item 12. In addition to the international convention on the protection of all migrant workers and their families which is to be drafted during this session, the relevant drafting committee is certain to suggest the establishment of a high commissioner's office for migrant workers.
214.	Here we have another problem to be included under the heading of protection of human rights. The Haitian Government reiterates its irreversible attachment to this principle in keeping with the ideals of equality, fraternity, justice and freedom, which form the ideological bases of the struggles of Haiti for independence. It is in the legitimate desire to make respect for human rights a militant national enterprise that my Government has felt it necessary to create the Haitian Bureau of Human Rights. It is charged with ensuring liaison between the public services concerned and various national and international specialized institutions which champion human rights. All of this eloquently demonstrates the determination of President Jean-Claude Duvalier to spare no effort in advancing the process of the liberalization and democratization of my country.
215.	Lastly, my delegation deplores the regrettable events taking place at present between Iran and Iraq. It hopes to see those countries respond as quickly as possible to the appeal for a cease-fire launched by the Security Council and the Islamic Conference. It enjoins the Powers concerned to do everything they can to keep the conflict circumscribed to the geographical limits within which it has broken out. This is the only way of avoiding its generalization and of reaching a settlement.
216.	We cannot remain silent on the question of Belize, a happy solution of which could only be beneficial for Latin America. In this connection, the Haitian delegation, in voting on 21 November 1979, in favour of General Assembly resolution 34/38, only reaffirmed one of the principles which have always characterized the foreign policy of the Haitian Government.
217.	Today still, it is determined to give its unconditional support to the inalienable rights of the people of Belize to self-determination, independence and territorial integrity. It hopes to see the Governments of the United Kingdom and of Guatemala respond to the wishes expressed in that resolution by reporting to the General Assembly on the measures that have been taken to enable the people of Belize to exercise its rights as a free people.
218.	We must recall other questions of which the United Nations has been seized of late. I am referring to Cyprus and Western Sahara, two points in the world where ravages of war continue, sowing disarray and grief among families. The United Nations would have put an end to these crises if the parties concerned had complied with General Assembly resolutions 34/30 and 34/37. We appeal for a settlement of such situations in order that the people of Cyprus may again find peace and that those of the Western Sahara may be in a position to exercise their right to self-determination, by the rigorous implementation of resolution 34/37.
219.	At its thirty-fourth session the General Assembly adopted three resolutions—34/61 on African refugees, 34/161 on women refugees and 34/174 on student refugees from Namibia, Zimbabwe and South Africa—which stress the acuity of the problem and the imperative need to do everything to improve the condition of the millions of men, women and children who desperately hang on to life and hope for a less tragic future.
220.	My delegation is gratified by the programme of assistance to refugees implemented by the United Nations. We hope that those resolutions will be followed by concrete action on the part of States, governmental organizations and non-governmental organizations called upon to contribute to them.
221.	We have stated before this Assembly the position of Haiti on certain questions included in the agenda of the current session. It is not surprising that we should attach special importance to problems of development; they are and will remain for a long time responsible for all the imbalances which disrupt the world. The recommendations which we shall be called upon to make on that issue encompass new living conditions for man, his anxieties, his hopes and the great changes that all of this implies.
222.	The quest for the happiness of all, the quest for justice, the right to live in freedom, to think, to speak, not to be afraid, are the commandments of man's new destiny. It is up to each and every one of us to follow them, so that peace and justice will triumph on earth, so that there will no longer be people suffering and dying in Kampuchea, Afghanistan, the Middle East, southern Africa or elsewhere.
223.	We express to the members of the General Assembly the hope that at this session it may give to mankind, if not immediate results, at least new reasons for hope.
